Plaintiff in error, Joe Hastings, was tried and convicted on an information charging that in Tulsa county, on the 22d of August, 1917, he did have in his possession 86 half pints of whisky, 57 quarts of whisky, and 36 bottles of beer, with intent then and there to sell the same; and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for 90 days and to pay a fine of $200 and the costs.
From the judgment he appealed by filing in this court on April 24, 1918, a petition in error with case-made.
The state relied for this conviction on the testimony of Carl Lewis, who testified that, in executing a search warrant on the date alleged, he found in the basement of the defendant's residence the intoxicating liquors described in the information, and the defendant told him that he was the owner of the same. This was all the evidence in the case.
The errors assigned are the usual ones: That the court erred in overruling the motion for a new trial; the verdict is contrary to the law and the evidence; that the court erred in admitting, over the objection of the defendant, incompetent evidence.
After a careful examination of the record, we have failed to discover any prejudicial error, and our conclusion is that the appeal in this case is wholly destitute of merit.
The judgment of the trial court is therefore affirmed.